DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
In response to the Applicant’s amendments to claims 4 and 10 regarding the § 112(b) rejection based on insufficient antecedent basis, the amendment rectifies the issue and the rejection is withdrawn. 
Applicant's arguments filed 10 December 2021 have been fully considered but they are not persuasive.  The Applicant argues that neither Leabman (US 2017/0077995) nor Lee (US 2016/0094081) discloses an energy generation device which converts the energy into high-frequency electromagnetic waves having a frequency higher than a predetermined frequency threshold.  The Examiner respectfully disagrees.  
Regarding the energy generation device, Leabman transmits a wireless power signal  which allows for a multitude of spectrums [see paragraph 0094, “including RF waves, ultrasound…”], but focuses on the radio frequency (RF) spectrum [see paragraph 0089] to include specific examples of frequencies [see paragraph 0297].  The transmitter of Leabman is depicted as being placed in a general structure and transmitting power to general electronic devices.  Although not explicitly disclosed, the transmitter, or a component of the transmitter, of Leabman would have to convert a general power source (i.e. the utility grid) to the, for example in paragraph 0297, 900 MHz (defined in the RF spectrum as ultra high frequency) required for 
Regarding the frequency higher than a predetermined frequency threshold, as stated in the original Office Action dated 22 September 2021, RF waves have a predetermined frequency range above a threshold.  As is defined, radio frequency (RF) is the electromagnetic spectrum between 3 Hz and 3,000 GHz.  Leabman utilizes the RF spectrum for wireless power transmission which, by definition, sets a low threshold at 3 Hz.  Leabman discloses the specific frequency examples in paragraph 0297 as varying from 900 MHz to 100 GHz.  All of these frequencies are above the threshold of 3 Hz.  There is nothing within the claim language that clarifies or limits if a device is setting this predetermined frequency threshold or if it is a user preset and there is no mention of any aspects, be it controlled or otherwise, of a frequency higher than this threshold.  Therefore the rejection is maintained.
Further, the Applicant argues against the rejection of claim 11 stating that Zhang (CN 201352599) has a frequency range “drastically different from the frequency range” of the energy generation device.  There is, however, no frequency range disclosed in any claim for which claim 11 is dependent.  If the Applicant is arguing against the rejection of claim 12 which states a frequency of 9.6 GHz, adjusting the parameters of antenna elements to achieve a desired .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0077995 by Leabman.

Regarding claim 5, Leabman discloses a wireless energy receiving apparatus [see at least Figure 1, (121)], comprising: a location device comprising a beacon source and a beacon antenna, the beacon source transmitting beacon information to an energy transmitting apparatus through the beacon antenna [see at least paragraph 0180, “receiver’s broadcasting beacon signals, sometimes called “advertisement signals,” or a receiver may transmit an advertisement signal to the transmitter”; an antenna must be present to perform this function], and the beacon information being used to provide the energy transmitting apparatus with orientation information of energy transmitting [see at least paragraph 0180, “The transmitter may use the advertisement signal transmitter to identify the receiver and, in some cases, locate the receiver…”]; a reception device [see at least Figure 1, (103)], comprising a receiving antenna array and configured to receive high-frequency electromagnetic waves transmitted by the energy transmitting apparatus [see at 

Regarding claim 18, Leabman discloses a wireless energy supply method of the wireless energy receiving apparatus of claim 5, comprising: transmitting beacon information to an energy transmitting apparatus [see at least paragraph 0180, “receiver’s broadcasting beacon signals, sometimes called “advertisement signals,” or a receiver may transmit an advertisement signal to the transmitter”], and the beacon information being used to provide the energy transmitting apparatus with orientation information of energy transmitting [see at least paragraph 0180, “The transmitter may use the advertisement signal transmitter to identify the receiver and, in some cases, locate the receiver…”]; receiving high-frequency electromagnetic waves transmitted by the energy transmitting apparatus based on the beacon information [see at least Figure 1, (135)]; and converting the received high-frequency electromagnetic waves into corresponding electric energy [see at least paragraph 0089, “A "receiver" may refer to a device including at least one antenna, at least one rectifying circuit, and at least one power converter, which may utilize a pocket of energy for powering or charging the electronic device.”].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6, 10, 13-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0077995 by Leabman in view of US 2016/0094081 by Lee et al. (Lee hereinafter).

Regarding claim 1, Leabman discloses a wireless energy transmitting apparatus [see at least Figure 1, (100)], comprising: a direction-finding and location device [see at least Figure 1, (111a) and (111b); the communications component is found throughout the Figures, such as Figure 3, (305) and Figure 4, (405)], configured to determine a position of an energy receiving apparatus based on beacon information of the energy receiving apparatus [see at least paragraph 0180, “the transmitter may scan for receiver’s broadcasting beacon signals”, “The transmitter 
Leabman fails to explicitly disclose the components of the transmitter for converting energy.  However, Lee discloses this limitation [see at least Figure 1, (114) - (116)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize energy conversion to allow the transmitter to convert energy from a power source into useable energy to operate the transmitter, thus allowing the transmitter to operate as intended. 

Regarding claim 4, Leabman in view of Lee teaches the wireless energy transmitting apparatus according to claim 1.
Lee discloses wherein the wireless energy transmitting apparatus further comprises: a power conversion device [see at least Figure 1, (114) - (116)], configured to complete a conversion from AC to DC [see at least Figure 1, (114)] and perform a conversion from DC to DC [see at 

Regarding claim 6, Leabman in view of Lee teaches a wireless energy supply system comprising the wireless energy transmitting apparatus of claim 1.
Leabman discloses and a wireless energy receiving apparatus [see at least Figure 1, (121)] comprising: a location device comprising a beacon source and a beacon antenna, the beacon source transmitting beacon information to an energy transmitting apparatus through the beacon antenna [see at least paragraph 0180, “receiver’s broadcasting beacon signals, sometimes called “advertisement signals,” or a receiver may transmit an advertisement signal to the transmitter”; an antenna must be present to perform this function], and the beacon information being used to provide the energy transmitting apparatus with orientation information of energy transmitting [see at least paragraph 0180, “The transmitter may use the advertisement signal transmitter to identify the receiver and, in some cases, locate the receiver…”]; a reception device [see at least Figure 1, (103)], comprising a receiving antenna array and configured to receive high-frequency electromagnetic waves transmitted by the energy transmitting apparatus [see at least paragraph 0089, “including at least one antenna”]; and a signal conversion device comprising a rectifier circuit array and configured to convert the received high-frequency electromagnetic waves into a DC power supply [see at least paragraph 0089, “at least one rectifying circuit, and at least one power converter…”].

Regarding claim 10, Leabman in view of Lee teaches the wireless energy supply system according to claim 6.


Regarding claim 13, Leabman discloses a wireless energy supply method, comprising: receiving beacon information of an energy receiving apparatus [see at least paragraph 0180, “the transmitter may scan for receiver’s broadcasting beacon signals”]; determining position information of the energy receiving apparatus based on the beacon information of the energy receiving apparatus [see at least paragraph 0180, “The transmitter may use the advertisement signal transmitter to identify the receiver and, in some cases, locate the receiver…”]; generating energy and converting the energy into high-frequency electromagnetic waves having a frequency higher than a predetermined frequency threshold [see at least paragraph 0089, “may generate and transmit one or more power waves (e.g., radio-frequency (RF) waves)”, RF waves, by definition, have a designated frequency range above a threshold]; and transmitting the high-frequency electromagnetic waves to the energy receiving apparatus based on the position information of the energy receiving apparatus [see at least paragraph 0104].
Leabman fails to explicitly disclose the components of the transmitter for converting energy.  However, Lee discloses this limitation [see at least Figure 1, (114) - (116)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize energy conversion to allow the transmitter to convert 

Regarding claim 14, Leabman in view of Lee teaches the wireless energy supply method according to claim 13.
Leabman discloses wherein said transmitting the high-frequency electromagnetic waves to the energy receiving apparatus based on the position information of the energy receiving apparatus comprises: determining, based on the position information of the energy receiving apparatus, a beam direction for transmitting the high-frequency electromagnetic waves; and transmitting the high-frequency electromagnetic waves to the energy receiving apparatus based on the beam direction for transmitting the high-frequency electromagnetic waves [see at least paragraph 0129].

Regarding claim 15, Leabman in view of Lee teaches the wireless energy supply method according to claim 14.
Leabman discloses further comprising: detecting whether a living creature exists in a transmission range of the high-frequency electromagnetic waves; determine a position of the living creature when the living creature exists in a transmission range of the high-frequency electromagnetic waves; and determining attenuation data in transmitting the high-frequency electromagnetic waves based on the position of the living creature [see at least paragraph 0119].

Regarding claim 19, Leabman in view of Lee teaches a wireless energy supply apparatus implementing the method of claim 13, comprising: a processor; memory storing instructions for 

Regarding claim 20, Leabman in view of Lee teaches a non-transitory computer-readable storage medium having stored therein instructions that, when executed by a processor of a mobile terminal [see at least Leabman, paragraph 0376], causes the mobile terminal to perform the wireless energy supply method of claim 13.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0077995 by Leabman in view of US 2016/0094081 by Lee et al. (Lee hereinafter) in further view of US 2019/0341812 by Arnstein et al. (Arnstein hereinafter).

Regarding claim 2, Leabman in view of Lee teaches the wireless energy transmitting apparatus according to claim 1.
Leabman discloses wherein the energy generation device comprises: a plurality of transmitting channels [see at least Figure 10, (1004); paragraph 0271] and a plurality of antenna units [see at least Figure 10, (1006)].
Leabman in view of Lee fails to teach the plurality of antenna units being two-dimensional phased array antenna arrays with reconfigurable beam direction.  However, Arnstein discloses this limitation [see at least paragraph 0057].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize two-dimensional phased array antennas as this is a known 

Regarding claim 7, Leabman in view of Lee teaches the wireless energy supply system according to claim 6.
Leabman discloses wherein the energy generation device comprises: a plurality of transmitting channels [see at least Figure 10, (1004); paragraph 0271] and a plurality of antenna units [see at least Figure 10, (1006)].
Leabman in view of Lee fails to teach the plurality of antenna units being two-dimensional phased array antenna arrays with reconfigurable beam direction.  However, Arnstein discloses this limitation [see at least paragraph 0057].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize two-dimensional phased array antennas as this is a known and traditional antenna type which allows the system to operate as intended while utilizing a highly available component.

Claims 3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0077995 by Leabman in view of US 2016/0094081 by Lee et al. (Lee hereinafter) in further view of US 2015/0303701 by Terao.

Regarding claim 3, Leabman in view of Lee teaches the wireless energy transmitting apparatus according to claim 1.

Leabman discloses recognizing various aspects of humans [see at least paragraph 0116] and the use of lasers for the sensors [see at least paragraph 0113], but Leabman in view of Lee fails to explicitly disclose the use of a laser ranging device for detecting the position.  However, Terao discloses this limitation [see at least paragraph 0066-0069].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize a laser ranging device for position detection as it is a known technology that is accurate, thus allowing for safe operation of the system by being able to accurately detect a position of a person.

Regarding claim 8, Leabman in view of Lee teaches the wireless energy supply system according to claim 6.

Leabman discloses recognizing various aspects of humans [see at least paragraph 0116] and the use of lasers for the sensors [see at least paragraph 0113], but Leabman in view of Lee fails to explicitly disclose the use of a laser ranging device for detecting the position.  However, Terao discloses this limitation [see at least paragraph 0066-0069].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize a laser ranging device for position detection as it is a known technology that is accurate, thus allowing for safe operation of the system by being able to accurately detect a position of a person.

Regarding claim 9, Leabman in view of Lee in further view of Terao teaches the wireless energy supply system according to claim 8.
.

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0077995 by Leabman in view of US 2016/0094081 by Lee et al. (Lee hereinafter) in further view of CN 201352599 by Zhang.

Regarding claim 11, Leabman in view of Lee teaches the wireless energy supply system according to claim 6.
Leabman discloses wherein wireless energy transmitting apparatus is configured to transmit the high-frequency electromagnetic waves to the energy receiving apparatus by using a correlation interferometer method [see at least paragraphs 0099-0100].
Leabman in view of Lee fails to teach in a uniform circular array form.  However, Zhang discloses this limitation [see at least translation, paragraph 0024].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize uniform circular array form to accurately receive/detect both horizontal and vertical polarized radio waves, thus allowing for more accurate interference energy delivery and creating a more efficient system.


Leabman discloses wherein wireless energy transmitting apparatus is configured to transmit the high-frequency electromagnetic waves to the energy receiving apparatus by using a correlation interferometer method [see at least paragraphs 0099-0100].
Leabman in view of Lee fails to teach in a uniform circular array form.  However, Zhang discloses this limitation [see at least translation, paragraph 0024].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize uniform circular array form to accurately receive/detect both horizontal and vertical polarized radio waves, thus allowing for more accurate interference energy delivery and creating a more efficient system.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0077995 by Leabman in view of US 2016/0094081 by Lee et al. (Lee hereinafter) in further view of CN 201352599 by Zhang and US 2016/0294498 by Ma.

Regarding claim 12, Leabman in view of Lee in further view of Zhang teaches the wireless energy supply system according to claim 11.
Leabman in view of Lee in further view of Zhang fails to teach wherein the predetermined frequency threshold of the high-frequency electromagnetic waves is about 9.6 GHz, and the high-frequency electromagnetic waves are millimeter waves.  However, Ma discloses this limitation [see at least paragraph 0045].
.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0077995 by Leabman in view of US 2016/0094081 by Lee et al. (Lee hereinafter) in further view of US 2009/0111483 by Fiereizen.

Regarding claim 17, Leabman in view of Lee teaches the wireless energy supply method according to claim 13.
Leabman in view of Lee fails to teach wherein said determining position information of the energy receiving apparatus based on the beacon information of the energy receiving apparatus comprises: determining the position information of the energy receiving apparatus based on a phase difference generated by different antenna array elements which receive the beacon information of a same energy receiving apparatus.  However, Fiereizen discloses this limitation [see at least paragraphs 0010-0011].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize the phase difference to determine the location of the receiver as this is a known method which is accurate and easily implemented, thus allowing the system to accurately locate the receiver to transfer power.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/JOEL BARNETT/Examiner, Art Unit 2836